[Cite as Kelly v. Kelly, 2014-Ohio-354.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




AMY M. KELLY,

        PLAINTIFF-APPELLEE,                                CASE NO. 5-13-10

        v.

DANIEL J. KELLY, II,                                       OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                            Domestic Relations Division
                           Trial Court No. 2011 DR 280

                                       Judgment Affirmed

                            Date of Decision: February 3, 2014




APPEARANCES:

        William Clark for Appellant

        Dean Henry for Appellee
Case No. 5-13-10


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Daniel J. Kelly (“Daniel”) brings this appeal

from the judgment of the Court of Common Pleas of Hancock County, Domestic

Relations Division, granting a decree of divorce to plaintiff-appellee Amy M.

Kelly (“Amy”). Daniel challenges the judgment on the grounds that the trial court

did not consider the best interests of the children, that it was an abuse of discretion

to name Amy as the residential parent, and that the decision of the trial court was

against the manifest weight of the evidence. For the reasons set forth below, the

judgment is affirmed.

       {¶2} Daniel and Amy were married on July 10, 1999. Doc. 1. During the

marriage, two children were born: Danny in 2003 and Maria in 2008. Doc. 1. On

July 1, 2011, Amy filed a complaint for divorce alleging that Daniel was guilty of

adultery, habitual drunkenness, extreme cruelty and gross neglect of duty. Doc. 1.

Amy requested that the trial court grant the divorce, provide an equitable division

of all assets and liabilities, require Daniel to pay all attorney fees and costs, award

her residential parent status, order Daniel to pay child support, and order Daniel to

pay spousal support. Doc. 1. Amy also filed a motion for a temporary restraining

order giving her exclusive use of the marital home among other things. Doc. 10.

The trial court granted Amy’s motion for the temporary restraining order on July

6, 2011. Doc. 20. On July 7, 2011, the magistrate issued a temporary order


                                         -2-
Case No. 5-13-10


ordering that Daniel have the children Monday and Tuesday, Amy have the

children Wednesday and Thursday, and that they alternate the weekends. Doc. 25,

1. The order also required the parties to communicate concerning the children via

text message only. Doc. 25, 2.

      {¶3} Daniel filed his answer and counterclaim for divorce on January 4,

2012. Doc. 41. In the counterclaim, Daniel requested that he be granted a divorce

on the grounds that Amy was guilty of gross neglect of duty and extreme cruelty

and that the parties were incompatible. Doc. 41, 2. Daniel also asked the court to

provide an equitable division of all assets and liabilities and to make a fair and

equitable judgment regarding the parental rights and responsibilities of the

children. Id. Amy filed her reply to the counterclaim on January 18, 2012. On

January 25, 2012, Daniel filed his proposed shared parenting plan. Doc. 44.

Daniel’s plan continued the temporary orders. Doc. 44.

      {¶4} On January 26, 2012, the trial court entered its order modifying the

temporary orders based upon the agreement of the parties. Doc. 48. The modified

order continued the shared parenting plan, but required that both parties allow the

other to have the right of first refusal for caring for the children when the other

cannot.   Id.   As part of the agreement, the parties attached a child support

worksheet that listed Amy’s child care expenses at $6,340 per year and Daniel’s as




                                        -3-
Case No. 5-13-10


zero. Id. Daniel was ordered to pay $471.33 per month in child support to Amy.

Id

       {¶5} The divorce hearing was held on September 17 and 18, 2012. At the

beginning of the proceedings, the parties entered a stipulation as to the division of

assets and liabilities. Tr. 6-9, Jt. Ex. 1, Tr. 132-36, 265-66. The parties also

agreed that the grounds for the divorce would be incompatibility. Tr. 10-11. Tr.

132, 265. The witnesses testified as to various areas.

                                   The Children

       {¶6} Amy testified that at the time of trial, Danny was nine years old and

was in the fourth grade. Tr. 15. Maria is in preschool. Tr. 16. Maria attends the

preschool from 8:00 a.m. until 4:00 p.m., possibly 5:00 p.m. Tr. 16. Maria was

expected to attend kindergarten starting in August of 2013. Tr. 17. Amy testified

that she is a kindergarten teacher at the same school that Danny attends. Tr. 18,

23. She has a “Masters in art of teaching education” and a Bachelor’s degree in

social science. Tr. 21. Amy testified that she pays an additional $198 per month

to have health insurance for the children. Tr. 27. The health insurance covers

dental and vision as well. Tr. 28. Daniel confirmed this in testimony when he

stated that Amy provides the healthcare for the children because her employer

provided policy was cheaper than that provided by his employer. Tr. 288-89.




                                         -4-
Case No. 5-13-10


       {¶7} As for daycare for Danny, Amy testified that Danny comes to her

classroom before or after school rather than paying for daycare, though he may

have to go to before and after school care (“FABBS”) if she has a meeting. Tr. 29.

Due to the limited times Danny goes to FABBS, the cost is $12 to $13 per session.

Tr. 30-31. Amy testified that since January 26, 2012, she has not had any daycare

expenses for Danny. Tr. 260. When Danny is with her, he gets a breakfast that

has less sugar than the one provided by FABBS. Tr. 31. On Amy’s days, Danny

does not have to attend FABBS, but when he is with Daniel, he may have to go

because he gets to the school before she does. Tr. 32. Amy testified that she has

to be at work by 8:00 a.m., but Daniel also has to be at work by 8:00 a.m., so

Danny may get dropped off before she arrives. Tr. 34-35. Daniel testified that he

has childcare expenses for Danny. Tr. 289. In the prior school year, Daniel had

spent $1,220 for Danny to attend FABBS. Tr. 290. Daniel also testified that he

would not be opposed to dropping Danny off at Amy’s house in the morning for

her to take to school if that is what the court preferred. Tr. 291.

       {¶8} Amy testified that Maria attends a Montessori preschool every day

during the school year. Tr. 16. Since Amy is a teacher with the summer off,

Maria stays with her during that time and does not attend daycare. Tr. 259. The

cost of the Montessori school is over $400 a month and the cost is split equally

between Amy and Daniel.         Tr. 259.     Since January 26, 2012, Amy had no


                                           -5-
Case No. 5-13-10


additional daycare costs for Maria. Tr. 260. Daniel also testified that he and Amy

split the cost of the Montessori school with both paying one half of it each month.

Tr. 289.

                              Danny’s Counseling

      {¶9} Amy testified that Danny has been in counseling from July 2010 until

February 2012. Tr. 47     Dr. Rooney recommended that Danny be in counseling

because of his ADHD. Tr. 74. The counseling ceased because Daniel withdrew

his consent. Tr. 48. Amy testified that Daniel stopped the counseling because he

believed it was confusing Danny and that Danny was fine. Tr. 48. Amy disagrees

with that decision and believes that Danny needs “intensive counseling”, Tr. 45,

49. For the prior couple of years, Danny has struggled with high anxiety that has

affected his sleep and interaction with other children. Tr. 49. The counselor was

attempting to teach him relaxation techniques which Amy found to be effective as

long as she guided Danny through them. Tr. 49-50. Amy testified that while

Danny was in counseling, she and Daniel would take turns taking him to

counseling as both parents were expected to participate in the sessions. Tr. 60.

Since the termination of counseling, Danny has developed extreme anxiety

towards storms. Tr. 66-67. In addition, Danny has been misbehaving in school

and disrespecting his teacher, which has caused the school to suggest additional

counseling. Tr. 69-71. Amy admitted that she has not discussed the resumption of


                                        -6-
Case No. 5-13-10


counseling with Daniel, but stated that she did not believe Daniel would change

his mind. Tr. 65. Amy did admit on cross-examination that Daniel did not say no

more counseling ever, but rather no more counseling until they met with the

counselor to determine what the goal was. Tr. 257. When questioned as to

whether she would agree to meet with the guidance counselor recommending

additional counseling to explore options, her answer was “I guess the question

would be why?”. Tr. 257. She did eventually agree that she would do so. Tr.

258.

       {¶10} Daniel testified that he did not have a problem with Danny being in

counseling. Tr. 281. Daniel testified that he wanted to be made aware of the

appointments and to be more involved in the counseling.         Tr. 281.   Daniel

indicated that Amy would tell him about the appointments after the fact or that he

would learn that Danny had been to a counseling session when he saw the

explanation of benefits from the insurance company. Tr. 281-82. Daniel also

testified that he originally revoked his consent to the counseling because the

counselor told that him she did not need to see Danny anymore. Tr. 305. On

cross-examination, Daniel did testify that he would agree to more counseling, but

wanted both parents to be involved in the decision making process. Tr. 371.

Daniel did agree that based upon Danny’s current signs of anxiety, Danny may

need more counseling and thought that he and Amy should discuss the details. Tr.


                                       -7-
Case No. 5-13-10


407-08. On the Sunday before the hearing, Amy had texted Daniel regarding the

letter from the school guidance counselor regarding Danny’s need for additional

counseling. Tr. 309. Daniel testified that he had indicated that he wanted the two

of them to discuss it with the counselor and that Amy had agreed. Tr. 309-10.

Daniel testified that he believes he and Amy can cooperate to serve Danny’s

needs. Tr. 310.

                          Danny’s Medical Condition

      {¶11} Danny was diagnosed with ADHD by Dr. Rooney in 2008. Tr. 73.

Due to this diagnosis, Amy gives Danny medication every day, except for the

weekends when Danny is not prescribed to take it. Tr. 32, 349. Amy keeps all of

Danny’s medicine and does not give it to Daniel to administer. Tr. 237.       Amy

claimed she does this at the recommendation of Dr. Rooney. Tr. 424. Amy

testified that Danny’s medication had been recently changed and that it has a side

effect of lethargy in the afternoon which was concerning to both her and Daniel.

Tr. 72-73. Amy testified that she and Daniel agree that they need to speak with

the doctor concerning the level of the drug that Danny is receiving. Tr. 73. Daniel

confirmed Amy’s testimony and agreed that he too was concerned about Danny’s

reaction to his new drug. Tr. 312. Daniel also testified that since Danny’s doctor

was leaving the area, he and Amy would need to cooperate and agree on a new




                                        -8-
Case No. 5-13-10


physician for Danny. Tr. 310-311. Daniel did deny that he was not capable of

giving Danny his medication after breakfast. Tr. 313.

                                    Communication Issues

        {¶12} Both parties agree that they have had communication issues. Tr. 91,

280. Amy testified that communication is almost exclusively by text message or

email.1 Tr. 43. She testified that the tone of the messages was not friendly and

she described it as demanding. Tr. 43. Amy admitted that the parties do not

communicate well and that she does not want to bother to communicate with

Daniel concerning anything she thinks he will disagree about because she expects

that he will take it poorly. Tr. 92. Amy described most of Daniel’s messages to

Amy as angry, demanding, and controlling. Tr. 92. However, Amy admitted that

the two do communicate about Danny’s school work. Tr. 127. Amy also admitted

that she does not bother to tell Daniel of problems she sees and instead chooses to

deal with them herself. Tr. 239. Amy admits that she purposefully does not

respond to many of Daniel’s messages. Tr. 437. She testified that all of the

messages are demeaning and controlling. Tr. 438-39. She testified that “I will

present and future communicate [sic] in any way, shape or form in the best interest

of my kids if I didn’t have the dominating, demeaning, demoralizing dictatorship

that came back on me every single day of the last fourteen months.” Tr. 439.

1
   The first interim temporary order issued on July 7, 2011, stated that the “parties shall also further
communicate with issues regarding the children by text message only.” Doc. 25, 2. This restriction was
continued by the January 26, 2012, interim temporary order. Doc. 48.

                                                  -9-
Case No. 5-13-10


       {¶13} On cross-examination, Amy admitted that Daniel’s message to her

concerning his request to meet with the counselor was not inappropriate. Tr. 257.

When questioned concerning why she was offended by a message offering well

wishes for her brother who was in the path of a hurricane, she responded that it

was inappropriate because it had nothing to do with the children. Tr. 440. Amy

also took offense to a message wishing her a good school year because she again

thought it was inappropriate because it had nothing to do with the children. Tr.

442. Amy testified that he should not be contacting her regarding her family or

personal life, only about the children directly. Tr. 442.

       {¶14} Daniel testified that there were communication issues.           Tr. 280.

Daniel testified that when he asks Amy a question concerning the children, she

often does not reply at all or if she does, it is at the last minute. Tr. 280. Daniel

admitted that on a few occasions he had lost his temper in texts or voicemails to

Amy. Tr. 410-13. He justified the angry outbursts as the result of Amy ignoring

numerous attempts to contact her. Tr. 410-13. For example, Daniel testified that

one nasty voicemail with expletives and a threat to contact the police was made

when Amy had been at her parents with the children for a month and was not

allowing him to contact the children. Tr. 412. After numerous texts and emails

requesting contact without a response, he left the rude voicemail. Tr. 413.




                                        -10-
Case No. 5-13-10


                             Daniel’s Use of Alcohol

      {¶15} Amy testified that she is concerned about Daniel’s alcohol usage. Tr.

98. She testified that since Daniel had received a citation for OVI in 2011, she

was concerned that he would drink and then drive with the children in the car. Tr.

98. Amy testified that she believes that Daniel uses alcohol to treat his anxiety

and situational depression. Tr. 100-02. She was also concerned that there would

be no one in the home to care for the children if Daniel were intoxicated while the

children were present. Tr. 121.

      {¶16} Dennis Armstrong (“Armstrong”), a former friend of Daniel’s,

testified for Amy. Tr. 139. He testified that he had visited Daniel while he was in

a rehabilitation program for alcohol abuse. Tr. 140. Armstrong testified that at

that time, Daniel admitted he had a problem, however he frequently denied it was

a problem. Tr. 140-41. Although the two had discussed Daniel’s drinking, Daniel

always concluded it was not really a problem. Tr. 143. Armstrong testified that

he believed Daniel’s drinking was causing friction in the marriage and was not

good for the children. Tr. 145-46. On cross-examination, Armstrong testified that

he had not heard Amy complain about Daniel’s drinking until after she filed for

divorce.   Tr. 148.    Daniel had told Armstrong that he only went to the

rehabilitation program because Amy had insisted. Tr. 149.




                                       -11-
Case No. 5-13-10


      {¶17} Stacy Anast (“Stacy”) testified that she would babysit for the

children at their home when Daniel and Amy were married. Tr. 156. When

babysitting, she observed many empty beer cans lying around the home. Tr. 158.

Stacy also testified that although she saw Amy drink an occasional glass of wine,

she had never seen her drink a beer. Tr. 158.

      {¶18} Lori Ann Anast (“Lori Ann”) testified that she has worked with Amy

and is a friend of hers. Tr. 167. She testified that after the domestic violence

instance when Amy was arrested, Amy lived with her and she would pick up the

children from Daniel for Amy. Tr. 170. Lori Ann indicated that although the

house was usually clean, she did observe several beer cans in the trash one day.

Tr. 170.   Although Lori Ann has never seen Daniel intoxicated around the

children, she has seen him “highly intoxicated” at two different parties. Tr. 184.

She admitted that Amy was also drinking while at the parties, “but not

excessively.” Tr. 184.

      {¶19} Frances Kasmarek (“Kasmarek”) testified that she was a neighbor

and friend of Amy and Daniel. Tr. 191. For a few months, Kasmarek cleaned

their home for them. Tr. 197. She testified that when she cleaned she would find

beer cans and bottles in the cupboard underneath the sink of both the master bath

and the children’s bathroom. Tr. 197-98. She also saw several beer cans and

bottles in the various trash cans. Tr. 197-98. Kasmarek testified that she had


                                       -12-
Case No. 5-13-10


never seen Amy drink alcohol and rarely saw Daniel drink. Tr. 199. However, on

the night that the police came, she could smell beer on Daniel’s breath. Tr. 199.

       {¶20} Daniel testified that Amy first began complaining about his alcohol

use in September or October of 2010. Tr. 266. Eventually, Amy told him he

needed to seek treatment for alcoholism or she would leave and take the children.

Tr. 267.     Daniel then agreed to go to Arrowhead Behavioral Health for

rehabilitation. Tr. 267. When he came home from Arrowhead, he did not drink

for eight days.    Tr. 269.     However, he and Amy then got into a physical

confrontation and he began drinking again. Tr. 269-70. Daniel admitted that in

November of 2011, he was cited for OVI. Tr. 284. He had been to a work

function and the children were with Amy as it was her weekend. Tr. 284. He

tested a .13, entered a plea, and was given driving privileges. Tr. 286-87. Daniel

testified that this was his first and last offense and that he had been restored to full

driving privileges. Tr. 287. On cross-examination, Daniel admitted that he had a

drink before he went for treatment. Tr. 336. However, Daniel denied that he was

an alcoholic or had a problem with alcohol. Tr. 340-42. Daniel also admitted that

on June 28, 2012, the day the domestic violence incident occurred, he had drank

two beers earlier in the day. Tr. 352. The next day, he had texted Armstrong, who

responded that it was Daniel’s drinking that had caused all the problems. Tr. 344.




                                         -13-
Case No. 5-13-10


                             Shared Parenting Plan

       {¶21} Amy testified that she did not believe that the shared parenting plan

would work because Daniel was “demanding demeaning, and telling you what to

do.” Tr. 58. She also did not believe that the shared parenting plan was in the best

interest of the children because Daniel did not always meet the needs of the

children. Tr. 80. She testified that Daniel would send Danny to school without

breakfast and expect him to eat the breakfast at FABBS which had “pretty high

sugar content.” Tr. 31, 80. She testified that if Danny were with her, he would be

“able to eat a good breakfast.” Tr. 31. She also testified that Daniel will send

Danny to lunch with not enough lunch. Tr. 80. She also testified that Maria was

sent to preschool once without enough pull-ups and she had to take some over at

lunch. Tr. 80. She has also had to take a lunch to Maria when Daniel failed to

provide one. Tr. 80. On another occasion, Amy was unhappy because Daniel

allowed Maria to go to preschool wearing sandals and was injured when she fell

off the swing. Tr. 82. As a result, Amy took a pair of Danny’s old tennis shoes in

case Daniel ever let her wear her sandals. Tr. 82. Amy also testified that when

they went camping in August, Maria had a severe rash on her bottom because

Daniel did not clean Maria’s bottom well enough when she woke up with a wet

pull-up. Tr. 82. Amy was also concerned that Daniel sent Danny to school in

clothes that were too small and he might get picked on. Tr. 88. Since then, Amy


                                       -14-
Case No. 5-13-10


has chosen to keep additional clothes at school for Danny rather than discuss the

issue with Daniel. Tr. 89. She also was unhappy that Daniel bought Danny tennis

shoes with Velcro straps and allowed him to wear them although she had bought

him tennis shoes which tie because she wants him to learn to tie his shoes. Tr. 88-

89. Again, she was concerned that he would be teased for having shoes with

Velcro. Tr. 89. Amy admits that she has not addressed these issues with Daniel

because he “only hears what he wants to hear when he wants to hear it.” Tr. 89.

Amy indicated that she believes that it would be best for the children to be in one

place during the week to allow for better consistency and to allow her to help

Danny with his homework. Tr. 122-23.

      {¶22} On cross-examination, Amy admitted that Daniel has given her

additional time with the children than required. She testified that Daniel has on

several occasions given Amy permission on his days to pick up Maria from

preschool early and to pick up Danny and keep them until he is off work. Tr. 233.

Amy also admitted that one of the side effects of Danny’s new medicine is that it

has increased his appetite and he is eating more, which is why the lunches sent are

inadequate. Tr. 238-39. Amy has not notified Daniel that this is a problem instead

choosing to just keep extra food for Danny in her classroom. Tr. 239.

      {¶23} Daniel testified that he believed the parenting plan had worked well

and that he utilized Amy for childcare pursuant to the agreement. Tr. 279. Daniel


                                       -15-
Case No. 5-13-10


testified that prior to the agreement, there was a civil protection order preventing

Amy from having the children, but they worked out this agreement and he agreed

to lift the order. Tr. 278. Daniel testified that he did so because the children

needed to see their mother as well as their father. Tr. 279. He testified until the

morning of court, Amy had never requested any changes to the schedule to him.

Tr. 28. During the fourteen months the plan has been in effect, the two of them

had worked out changes to the schedule for vacations, work changes, grandparent

visits and other instances. Tr. 292-93. Daniel testified that when his driving

privileges were restricted, Amy had agreed to take the children to church. Tr. 296.

Daniel wanted to continue the current schedule rather than a week to week

schedule because he thought a week was too long for the children to be without

the other parent. Tr. 325-26. Daniel also denied that he had ever failed to meet

the basic needs of the children. Tr. 326.

                                 Parenting Skills

       {¶24} Amy testified that she would be the better parent to be granted

residential status because she has sixteen years of experience through her

occupation with children of Danny’s age that have similar issues while Daniel has

no experience. Tr. 55. Prior to the parties’ separation, Amy was the one who

made all the household decisions regarding the children. Tr. 56. When the parties

were together, Amy was responsible for the day to day care of the children. Tr.


                                        -16-
Case No. 5-13-10


129. Daniel was, at that time, traveling for work, so Amy was a stay at home

mother. Tr. 130-31. Amy testified that the decision for her to stay home and later

to work part time was her desire because she did not want to be separated from the

children and that Daniel had agreed to this. Tr. 131. Amy also testified that her

house is more appropriate because the children have their own rooms, while at

Daniel’s home, the children share not only a room, but a queen size bed. Tr. 86.

She finds it inappropriate for a nine year old boy and a four year old girl to share a

bed and is also concerned that it may disturb Danny’s sleep. Tr. 86-87. Amy

again admitted that she has not discussed this issue with Daniel. Tr. 870. She also

testified that she believed the children should be attending mass as well as church

class every week. Tr. 93. She was upset that Daniel did not make the children

attend mass every Sunday he had them and thought that he should let her take

them on those weekends if he did not wish to do so. Tr. 93-94. Amy did admit

that there were several instances where Daniel had asked her to take the children

to mass when he was unable to do so. Tr. 94. Amy testified that although both

she and Daniel were in contact with Danny’s teacher, she had personal contact

while Daniel had contact via email. Tr. 123-24. She testified that at one time,

Daniel had suggested pulling Danny out of the gifted program because he thought

it was too confusing and stressful for Danny. Tr. 124-25. Daniel then requested a




                                        -17-
Case No. 5-13-10


meeting, which was held.      Tr. 124-25.     After the meeting, Daniel was more

comfortable with the program and Danny remained in it. Tr. 125-26.

      {¶25} On cross-examination, Amy admitted that Daniel frequently gave her

more time with the children than what was required by the plan. Tr. 233. She also

testified that on the day of the hearing, which was a Tuesday and Daniel’s day

with the children, she went to the preschool, took Maria from the school, and took

her back to Amy’s home so that she could stay with Amy’s parents without

notifying Daniel that she would be doing so. Tr. 239-40. She just thought it was

more important for Maria to be with her grandparents than at school. Tr. 241-42.

Amy also admitted that despite her concerns about Daniel’s drinking, she knew of

no investigation concerning him neglecting the children. Tr. 242. She admitted

that CSB had sent her a letter indicating that they had substantiated a claim of

neglect against her for the July 28, 2011, incident. Tr. 245-47. As a result of that

letter, she had contacted an attorney and responded to it.        Tr. 246.   When

questioned about anger issues, Amy denied having any, but admitted that she had

scratched Daniel in December of 2010. Tr. 261. She claimed that it was a “very

dark time in the family.” Tr. 261. During rebuttal, Amy admitted that she had bit

Daniel on the hand which led to her being arrested. Tr. 425. She claimed that it

was self-defense and claimed that Daniel was the one with the anger issues. Tr.

425, 430.


                                       -18-
Case No. 5-13-10


      {¶26} Stacy testified that when she babysat for the children, most of her

interactions were with Amy. Tr. 157. She testified that Amy was a more “hands

on” parent while Daniel was more likely to leave when she arrived. Tr. 159.

      {¶27} Lori testified that Amy is a “very caring and nurturing mother.” Tr.

169. She testified that Amy was arrested and incarcerated for domestic violence

and that she had come to stay with her afterward. Tr. 170. She also testified that

Amy has a reputation for being honest and a little controlling. Tr. 174. In Lori’s

opinion, Amy was a little controlling with her children and had high expectations,

though “nothing out of line as a mother”. Tr. 174.

      {¶28} Kasmarek testified that ever since the incident on June 28, 2011,

Danny has acted scared and his personality has changed. Tr. 195-96. When Amy

was arrested, the children spent the night at her home, and Danny was scared. Tr.

200-02. She does not believe that the children are afraid of Amy. Tr. 205. The

night of the arrest, she had gone over to the home and saw the children in Amy’s

parents’ car. Tr. 215-220. That night, Amy’s parents spent the night at her home

with the children while Daniel was doing other things. Tr. 212. The next morning

she did not think that Danny wanted to go with Daniel. Tr. 221. Daniel and the

children then lived for the next two months at the house with the children. Tr.

221. While Amy was out of the home, Daniel was not as good at keeping the

house clean as Amy had been. Tr. 223.


                                       -19-
Case No. 5-13-10


       {¶29} Daniel testified that on June 28, 2011, he and Amy were arguing and

she bit his right hand. Tr. 271. Both Danny and Maria were present when this

occurred. Tr. 271. After the police arrived, they questioned everyone and then

Amy was arrested. Tr. 274. The next day, an investigator from Hancock County

Job and Family Services contacted him and questioned him about what had

happened.    Tr. 275-76.    Daniel then received a letter indicating that neglect

allegations against Amy had been substantiated. Tr. 276. Between the time of

Amy’s arrest and the shared parenting agreement, Amy had no contact with the

children as there was a civil protection order prohibiting it. Tr. 277-28. Daniel

testified that he is living in a rental property that has two bedrooms. Tr. 297. The

children share a queen bed, but he was in the process of buying a twin bed for

Maria. Tr. 2987. Daniel testified that he intended to buy another home in Findlay

after the divorce was final. Tr. 298. Daniel testified that he took his current job to

allow him more time with his family even though he made less money than his

prior job. Tr. 300. Since he started working at Cooper, he has been offered three

promotions, but has refused them all because they would require him to move out

of state and he did not want to leave his children. Tr. 301. Daniel also testified

that he has frequent contact with Danny’s teacher and has recently contacted her

because of Danny’s problem in class.        Tr. 314-15.    Daniel admitted that he

considered removing Danny from the gifted program. Tr. 315-317. However,


                                        -20-
Case No. 5-13-10


after the conference with Amy and the teachers in the program, the issues were

worked out and Danny is still in the program and doing well.           Tr. 317-18.

Although there have been some things on which Daniel and Amy have cooperated,

Daniel agrees there were some issues.         Tr. 319.   For example, Danny had

previously played basketball, but Amy did not agree to let him play this year. Tr.

319. Amy did not want Danny to do it because it interfered with “too many family

commitments” on her time. Tr. 320. Another example was Amy signing Maria up

for t-ball in the mornings during the summer when he cannot participate, even

though he would have liked to do so and there were evening sessions available.

Tr. 320-21. Daniel testified that the children were in multiple activities. Tr. 321.

Danny is in football and Daniel is one of the coaches. Tr. 321-22. Maria is in

dance and Daniel goes to her sessions. Tr. 322. Danny is also in cub scouts, but

the meetings were on Wednesdays, which is Amy’s time, so he is not involved.

Tr. 322. Daniel was unhappy that the Pinewood Derby was on his weekend and

Amy did not tell him about it in time to help Danny with the car, instead allowing

another father in the group to do so. Tr. 323-24.

       {¶30} On cross-examination, Daniel admitted that he had previously been

treated with medications for anxiety and mild depression. Tr. 345, 47. Daniel also

admitted that on the night of the domestic violence, he was angry. Tr. 352-53.

Daniel testified that it occurred because Amy had been gone with the kids for a


                                       -21-
Case No. 5-13-10


month at her parents’ home in Michigan. Tr. 352-53. Upon her return, she

informed him that her parents were coming to their home that day and he did not

want them to come. Tr. 354-55. Daniel was concerned that Amy’s parents were

coming to take the children again. Tr. 354-55. While Daniel was holding Maria,

Amy tried to take her and he would not hand her over, so Amy bit him. Tr. 356-

57. When the children were placed in Amy’s father’s car, he was upset because he

thought they were trying to leave with the children. Tr. 357-58.

          {¶31} On October 1, 2012, the magistrate entered her decision. Doc. 77.

The magistrate accepted the stipulations of the parties and found that the parties

were incompatible and accepted the property division set forth in Joint Exhibit 1.

Doc. 77, 12. On October 15, 2012, Daniel filed his preliminary objections to the

decision along with a request for an extension of time to file objections to allow

the transcript to be prepared. Doc. 78. The trial court granted the extension on

October 15, 2012. Doc. 80. On October 17, 2012, Amy filed a motion for an

interim order to institute the magistrate’s decision temporarily while the trial court

considered the objections. Doc. 81. Daniel filed a memorandum in opposition to

this motion on October 25, 2012.2 Doc. 82.

          {¶32} On December 10, 2012, Daniel filed his objections to the

magistrate’s decision. Doc. 86. Daniel objected to the magistrate’s ruling 1)



2
    A second memorandum in opposition to Amy’s motion was filed on October 26, 2012. Doc. 83.

                                                 -22-
Case No. 5-13-10


denying his request for shared parenting, 2) naming Amy as the residential parent

and reducing his parenting time, 3) finding that Amy’s physical assaults on Daniel

were irrelevant, 4) finding that the parties were unable to communicate, and 5)

finding that Daniel had stopped Danny from obtaining counseling. Id. Amy filed

her response to Daniel’s objections on December 27, 2012. Doc. 88. The trial

court reviewed the objections and on February 6, 2013, entered its judgment

overruling the objections and adopting the magistrate’s decision. Doc. 90. The

judgment entry granting the divorce was entered by the trial court on March 25,

2013. On April 11, 2013, Daniel filed his notice of appeal. Doc. 102. Daniel

raises the following assignments of error on appeal.

                           First Assignment of Error

      It was an abuse of discretion to deny the request for shared
      parenting because the court did not properly consider the best
      interests of the children as delineated in [R.C. 3109.04(F)(2)].

                          Second Assignment of Error

      In the alternative, even if it is found that the court did not err in
      denying the shared parenting plan, it was an abuse of discretion
      to designate the mother the residential parent.

                           Third Assignment of Error

      Finally, the decision of the trial court was against the manifest
      weight of the evidence and therefore the opinion was
      unreasonable, arbitrary and an abuse of discretion.




                                       -23-
Case No. 5-13-10


       {¶33} In the first assignment of error, Daniel claims that the trial court

erred by denying his request for shared parenting. The allocation of parental rights

is within the sound discretion of the trial court. Hewitt v. Hewitt, 3d Dist. Union

No. 14-08-48, 2009-Ohio-6525, ¶ 25. An appellate court should not reverse a

child custody decision that is supported by a substantial amount of credible

evidence absent an abuse of discretion. Id. (citing Bechtol v. Bechtol, 49 Ohio

St.3d 21, 550 N.E.2d 178 (1990)). “The abuse-of-discretion standard is defined as

‘[a]n appellate court’s standard for reviewing a decision that is asserted to be

grossly unsound, unreasonable, illegal, or unsupported by the evidence.’” State v.

Gutierrez, 3d Dist. Hancock No. 5-10-14, 2011-Ohio-3126, ¶ 43 quoting State v.

Boles, 187 Ohio App.3d 345, 2010–Ohio–278, 932 N.E.2d 345, ¶ 18 (2d Dist.).

       (A) In any divorce * * * pertaining to the allocation of parental
       rights and responsibilities for the care of a child, upon hearing
       the testimony of either or both parents and considering any
       mediation report * * *, the court shall allocate the parental
       rights and responsibilities for the care of the minor children of
       the marriage. Subject to division (D)(2) of this section, the court
       may allocate the parental rights and responsibilities for the care
       of the children in either of the following ways:

       (1) If * * * at least one parent files both a pleading or motion
       and a shared parenting plan under [division (G) of this section]
       but no plan for shared parenting is in the best interest of the
       children, the court, in a manner consistent with the best interest
       of the children, shall allocate the parental rights and
       responsibilities for the care of the children primarily to one of
       the parents, designate that parent as the residential parent and
       the legal custodian of the child, and divide between the parents
       the other rights and responsibilities for the care of the children,

                                       -24-
Case No. 5-13-10


      including, but not limited to, the responsibility to provide
      support for the children and the right of the parent who is not
      the residential parent to have continuing contact with the
      children.

      (2) If at least one parent files a pleading or motion in
      accordance with division (G) of this section and a plan for
      shared parenting pursuant to that division and if the plan for
      shared parenting is in the best interest of the children and is
      approved by the court in accordance with division (D)(1) of this
      section, the court may allocate the parental rights and
      responsibilities for the care of the children to both parents and
      issue a shared parenting order requiring the parents to share all
      or some of the aspects of the physical or legal care of the
      children in accordance with the approved plan for shared
      parenting. * * *

      ***

      (D)(1)(a) Upon the filing of a pleading or motion by either
      parent or both parents, in accordance with division (G) of this
      section, requesting shared parenting and the filing of a shared
      parenting plan in accordance with that division, the court shall
      comply with division (D)(1)(a)(i), (ii), or (iii) of this section,
      whichever is applicable:

      ***

      (iii) If each parent makes a request in the parent’s pleadings or
      files a motion but only one parent files a plan, or if only one
      parent makes a request in the parent’s pleadings or files a
      motion and also files a plan, the court in the best interest of the
      children may order the other parent to file a plan for shared
      parenting in accordance with division (G) of this section. The
      court shall review each plan filed to determine if any plan is in
      the best interest of the children. If the court determines that one
      of the filed plans is in the best interest of the children, the court
      may approve the plan. If the court determines that no filed plan
      is in the best interest of the children, the court may order each
      parent to submit appropriate changes to the parent’s plan or

                                      -25-
Case No. 5-13-10


      both of the filed plans to meet the court’s objections or may
      select one filed plan and order each parent to submit
      appropriate changes to the selected plan to meet the court’s
      objections. If changes to the plan or plans are submitted to meet
      the court’s objections, and if any of the filed plans with the
      changes is in the best interest of the children, the court may
      approve the plan with the changes. If changes to the plan or
      plans are not submitted to meet the court’s objections, or if the
      parents submit changes to the plan or plans to meet the court’s
      objections but the court determines that none of the filed plans
      with the submitted changes is in the best interest of the children,
      the court may reject the portion of the parents’ pleadings or
      deny the parents’ motion or reject the portion of the parents’
      pleading or deny their motions requesting shared parenting of
      the children and proceed as if the request or requests or the
      motion or motions had not been made. * * *

      (b) The approval of a plan under division (D)(1)(a)(ii) or (iii) of
      this section is discretionary with the court. The court shall not
      approve more than one plan under either division and shall not
      approve a plan under either division unless it determines that
      the plan is in the best interest of the children. If the court, under
      either division, does not determine that any filed plan or any
      filed plan with submitted changes is in the best interest of the
      children, the court shall not approve any plan.

      ***

      (F)(1) In determining the best interest of a child pursuant to this
      section * * *, the court shall consider all relevant factors,
      including, but not limited to:

      (a) The wishes of the child’s parents regarding the child’s care;

      ***

      (d) The child’s adjustment to the child’s home, school, and
      community;



                                      -26-
Case No. 5-13-10


      (e) The mental and physical health of all persons involved in
      the situation;

      (f) The parent more likely to honor and facilitate court-
      approved parenting time rights or visitation and companionship
      rights;

      ***

      (h) Whether either parent or any member of the household of
      either parent previously has been convicted of or pleaded guilty
      to any criminal offense involving any act that resulted in a child
      being an abused child or a neglected child; * * * whether either
      parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to any offense
      involving a victim who at the time of the commission of the
      offense was a member of the family or household that is the
      subject of the current proceeding and caused physical harm to
      the victim in the commission of the offense; and whether there is
      reason to believe that either parent has acted in a manner
      resulting in a child being an abused child or a neglected child;

      ***

      (2) In determining whether shared parenting is in the best
      interest of the children, the court shall consider all relevant
      factors, including but not limited to, the factors enumerated in
      section 3119.23 of the Revised Code, and all of the following
      factors:

      (a) The ability of the parents to cooperate and make decisions
      jointly, with respect to the children;

      (b) The ability of each parent to encourage the sharing of love,
      affection, and contact between the child and the other parent;

      (c) Any history of, or potential for, child abuse, spouse abuse,
      other domestic violence or parental kidnapping by either parent;



                                     -27-
Case No. 5-13-10


   (d) The geographic proximity of the parents to each other, as the
       proximity relates to the practical considerations of shared
       parenting[.]

R.C. 3109.04.

       {¶34} In this case, Daniel is claiming that the trial court abused its

discretion by denying his motion for shared parenting. Daniel claims that the

alleged problems with the shared parenting plan he proposed, which was a

continuation of the plan they had been using for the prior fourteen months, were

all ones created by Amy. Daniel argues that rather than considering what was in

the best interest of the children, the trial court accepted Amy’s refusal to cooperate

and communicate as a joint problem even though there was no evidence that he

had refused to communicate or cooperate. In ruling on Daniel’s objections, the

trial court made the following conclusions.

       In support of her opinion, the Magistrate referenced several
       important findings. First, the Magistrate found that Plaintiff’s
       training as a teacher would be an invaluable asset to assist in
       providing a stable home environment. In comparison, the
       Magistrate pointed to father’s history of unresolved alcohol
       abuse and either inability or unwillingness to create or maintain
       appropriate structure in his home as serious impediments to
       shared parenting.

       Second the Magistrate also addresses the lack of meaningful
       communication between the parents as a significant factor in her
       decision. A vital precondition to a shared parenting plan is
       communication between former spouses. R.C. 3109.04(F)(2)(a).
       This reoccurring difficulty between [Amy] and [Daniel] is all too
       [common] in the divorce proceedings. It is unfortunate that they


                                        -28-
Case No. 5-13-10


      both have allowed personal animosities to impact the emotional
      [wellbeing] of their children.

      On this point, the Court agrees with the Defendant that all
      communication difficulties can never be only the fault of only
      one parent. The evidence shows that [Amy] shares blame for
      failing to ensure that the lines of communication between them
      remain open. Without question, [Amy] must do a better job of
      keeping [Daniel] apprised of counseling appointments, medical
      issues and extracurricular activities. The record reveals that, at
      times, [Amy] exercises unilateral authority and control over the
      children thereby undercutting [Daniel’s] position as co-equal
      parent. To some degree, [Amy’s] circumvention of [Daniel’s]
      involvement in his children’s lives is of his own making. His
      inappropriate and crude methods of communication signify a
      level of immaturity that works against his request for shared
      parenting. Especially with regard to Danny, important future
      psychological decisions loom on the horizon. Making [Amy] the
      residential parent is only [sic] way this court can ensure that
      important decisions regarding the children are duly considered,
      but ultimately decided by one voice in the event of an impasse.

      [Daniel] desires to, and the law provides, that he has the right to
      spend significant time with his children. Without question, he
      loves his children and will fulfill an important role in their lives.
      To that end, the Magistrate’s recommendation provides for
      substantial parenting time. Quantitavely, [Daniel] will have
      nearly as many days with his children as he currently enjoys
      under the temporary plan. However, beyond the important
      bonding and development that occurs when parents and
      children are together there are also overarching needs that
      children have such as structure and stability that, in this current
      climate, can only be met if [Amy] is designated as residential
      parent. Given their ages and developmental levels, especially in
      the case of Danny, the “five-two” shared parenting arrangement
      is too confusing and disjointed. For example, Danny has a
      regular medication regime that must be followed. He is prone to
      distraction and emotional regression in stressful situations. At
      this time, routine and structure are extremely important to his
      personal development and growth.              This can best be

                                      -29-
Case No. 5-13-10


      accomplished by having a residential parent in place. After all is
      considered, the needs of the children must be the focus of this
      Court.

Doc. 90, 3-5. The trial court adopted the decision of the magistrate including the

conclusions of the magistrate concerning the shared parenting plan. Doc. 90, 6. A

review of the magistrate’s decision indicates that the magistrate examined all of

the factors in R.C. 3109.04(F)(2). The trial court determined that the parties had

issues with communicating appropriately with each other. This conclusion was

adequately supported by the record and both parties admitted that they had

difficulty communicating.     Tr. 91, 280.    The trial court also considered the

testimony that a claim of neglect was substantiated against Amy and that she was

arrested for domestic violence in which Daniel was the victim. Doc. 90, 5-6. The

trial court concluded that this evidence was outweighed by the evidence that Amy

was a fit mother.    Id.    Having considered all of the factors, the trial court

determined that the shared parenting plan proposed was not in the best interest of

the children. There is substantial, credible evidence in the record to support this

finding. Thus, the trial court did not abuse its discretion in denying Daniel’s

motion for shared parenting. The first assignment of error is overruled.

      {¶35} In the second assignment of error, Daniel alleges that the trial court

erred by designating Amy as the residential parent. Daniel alleges in the third

assignment of error that the decision of the trial court to name Amy as the


                                       -30-
Case No. 5-13-10


residential parent was against the manifest weight of the evidence. Since these

two assignments of error raise the same issue, we will address them together. An

appellate court has the authority to determine that a decision of a civil court is

against the manifest weight of the evidence. Eastley v. Volkman, 132 Ohio St.3d

328, 2012-Ohio-2179, ¶ 12, 972 N.E.2d 517. Although all three judges on an

appellate panel must concur to reverse a jury verdict, only two judges must agree

to reverse a decision of the trial court in a bench trial. Id. at ¶ 7. In Eastley, the

Ohio Supreme Court set forth the appropriate standard of review for manifest

weight arguments in civil cases.

       “Weight of the evidence concerns ‘the inclination of the greater
       amount of credible evidence, offered in a trial, to support one
       side of the issue rather than the other. It indicates clearly to the
       jury that the party having the burden of proof will be entitled to
       their verdict, if, on weighing the evidence in their minds, they
       shall find the greater amount of credible evidence sustains the
       issue which is to be established before them. Weight is not a
       question of mathematics, but depends on its effect in inducing
       belief.’”

Id. quoting State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541(1997).

       [B]ecause “manifest weight of the evidence” refers to a greater
       amount of credible evidence and relates to persuasion, it does
       not matter that the burden of proof differs in criminal and civil
       cases. In a civil case, in which the burden of persuasion is only
       by a preponderance of the evidence, rather than beyond a
       reasonable doubt, evidence must still exist on each element
       (sufficiency) and the evidence on each element must satisfy the
       burden of persuasion (weight).

Id. at ¶ 19.

                                        -31-
Case No. 5-13-10


       In weighing the evidence, the court of appeals must always be
       mindful of the presumption in favor of the finder of fact.

       “[I]n determining whether the judgment below is manifestly
       against the weight of the evidence, every reasonable intendment
       and every reasonable presumption must be made in favor of the
       judgment and the finding of facts. * * *

       “If the evidence is susceptible of more than one construction, the
       reviewing court is bound to give it that interpretation which is
       consistent with the verdict and judgment, most favorable to
       sustaining the verdict and judgment.”

Id. at ¶ 21 quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461

N.E.2d 1273 (1984). If a court of appeals finds that the verdict is against the

manifest weight of the evidence, it should remand the case for a new trial.

Eastley, supra at ¶ 22.

       {¶36} In determining what is in the best interest of the children when

allocating parental rights, the trial court must review the factors set forth in R.C.

3109.04(F)(1). The trial court, through the adoption of the magistrate’s decision

considered all of the factors and indicated which facts were supporting its

decision. Doc. 77, 14-15. In this case, Amy indicated that she wished to be

named the residential parent and Daniel indicated that he would prefer a shared

parenting plan. The children were neither interviewed in camera nor by a guardian

ad litem, so the trial court did not know the wishes of the children. As to the

interaction and relationship between the children and their parents, both parents

testified that the children loved both parents. Both Daniel and Amy testified that

                                        -32-
Case No. 5-13-10


she was the primary caregiver during the time they were living together as Daniel

worked a job that required travel and Amy was either a stay at home mother or

worked part-time during the marriage. Amy testified that she gives Danny his

medication every day at the school, ensures that he has enough snacks at school,

and generally provides support for him during the day. Stacy testified that Amy

was the parent she saw taking care of the children more frequently. Tr. 159. Lori

testified that Amy was a “very caring and nurturing mother.” Tr. 169. Kasmarek

testified that she has never seen any indication that the children were afraid of

Amy, but that she believed that Danny did not want to go with Daniel after Amy

was arrested. Tr. 205, 221.

      {¶37} There was also testimony that the children were happy in the

neighborhood where the marital home was located. Tr. 192-93. Amy, pursuant to

the agreed property settlement, will be keeping the marital home where each child

has his or her own bedroom. There was also testimony that Amy’s work schedule

permitted her more flexibility for caring for the children as she is on the same

basic schedule as a teacher as the children are during the school year. Daniel was

renting a two bedroom home and both children were sharing not only a bedroom,

but a queen sized bed. Although Daniel expressed an intent to purchase a new

home after the divorce and to obtain separate beds for the children, that was not

complete at the time of the hearing. There were no concerns about the children’s


                                      -33-
Case No. 5-13-10


schooling as both parties were in agreement about the children’s education and

both parents live close enough to facilitate the decision they had made.

       {¶38} There were some issues concerning the mental and physical health of

the parties involved.    There was substantial testimony that Danny has been

diagnosed with ADHD and requires medication and counseling. The medication

has side effects that need monitored.      Additionally, there was testimony that

Daniel has previously suffered from minor depression and was taking medication

to treat it. More importantly, there was testimony that Daniel may have an alcohol

problem. Although Daniel denied the problem, there was testimony from Amy,

Armstrong, Lori, and Kasmarek that Daniel had a problem with alcohol usage.

There was testimony that Daniel had sought treatment at one time for alcohol

abuse, but did not follow through with the treatment. Daniel does not deny that he

sought the treatment, but denies that there is a problem to be treated. Stacy, Lori

and Kasmarek all testified to observing numerous empty beer cans around the

home and smelling beer on Daniel. Kasmarek even testified that when she cleaned

the home, she would find empty beer cans under the sinks in both the master

bathroom and the children’s bathroom. Finally, Daniel was cited for an OVI

during the time the parties were separated.

       {¶39} There was no question concerning missed child support payments

and this factor was not addressed by the trial court. The trial court also determined


                                        -34-
Case No. 5-13-10


that neither party had withheld time with the children from the other. There was

testimony that Daniel did give Amy additional time when requested.

       {¶40} The trial court is also required to address any adjudication of neglect

or convictions for domestic violence. R.C. 3109.04(F)(1)(h). The evidence in this

case indicates that there was a substantiated claim of neglect against Amy.

However, Amy testified that no one ever questioned her and there was no

testimony that an adjudication of neglect occurred. Instead, the letter indicated

that the case had been closed. The letter did not identify what the nature of the

claims was. Daniel testified that he was questioned by a social worker after Amy

was arrested for domestic violence in June of 2011. He did not testify that

anything came of the investigation other than what the letter stated. The trial court

addressed the allegation. The trial court also addressed the issue of the domestic

violence charge against Amy and the alleged finding of neglect against Amy. The

fact that Amy bit Daniel and was arrested for doing so was admitted by Amy and

various other witnesses, so Daniel’s testimony that it occurred was corroborated.

Tr. 425, 170, 200-02, 271-75. No one testified whether Amy was convicted of the

charge, only that the act occurred and she was arrested for it. However, the trial

court did address both of these issues in reaching its decision.

       In reaching this conclusion [to name Amy residential parent],
       this court has also carefully examined the letter “substantiating”
       abuse by [Amy] and her arrest for domestic violence. * * *
       [Daniel] maintains that this administrative finding proves that

                                         -35-
Case No. 5-13-10


        [Amy] should not be identified as the sole residential parent.
        This evidence cannot be dismissed out of hand, but by the same
        token, the Court agrees with the Magistrate that this
        information cannot be accorded much weight in the overall
        assessment of the evidence. For example, the undated letter
        from the Hancock County Dept. of Job and Family Services
        states that [Daniel’s] reported claim of “neglect” was
        “substantiated” against [Amy].         Strangely, the letter also
        indicated that the agency was closing the investigation on August
        14, 2011. The two paragraph, five line communication fails to
        expound on how and when this conclusion was reached. No one
        from the agency was called as a witness to amplify or explain
        this opinion. Without more, this unsupported conclusion is of
        little value especially in light of the countervailing evidence to
        suggest [Amy] is a dutiful and dedicated mother.

        With respect the [sic] domestic violence allegation, Amy was
        never officially charged. Without an admission or finding of
        guilt or other corroborating evidence beyond that offered by
        [Daniel], this court declines to construe the claim against [Amy]
        as evidence of her inability to adequately parent. The Court
        agrees with the Magistrate’s conclusion that this evidence does
        not overbalance the greater weight of opposing evidence in
        support of establishing [Amy] as residential parent.

Doc. 90, 5-6. Although the trial court was mistaken in finding there was no

corroborating evidence of the event,3 it did not dismiss it outright. The trial court

still considered it and decided it was outweighed by the other evidence.

        {¶41} Having reviewed all of the record, the trial court’s decision

overruling the objections and the magistrate’s decision, as adopted by the trial

court in its decision, there is substantial, competent evidence to support the


3
 Amy admitted that she bit Daniel, but alleged it was self-defense. Tr. 425. Lori testified that after Amy
was arrested for domestic violence, Amy lived with her for a while. Tr. 170, Kasmarek testified that she
was present when the police came and that Amy had been arrested for domestic violence. Tr. 220-21.

                                                  -36-
Case No. 5-13-10


determination of the trial court naming Amy as the residential parent. Thus, the

trial court did not abuse its discretion in doing so. The record also indicates that

the greater amount of credible evidence does not indicate that the decision of the

trial court was incorrect. Therefore, the finding of the trial court is not against the

manifest weight of the evidence. The second and third assignments of error are

overruled.

       {¶42} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Hancock

County, Domestic Relations Division is affirmed.

                                                                 Judgment Affirmed

SHAW, J., concurs.

/jlr



ROGERS, J., Concurring Separately.

       {¶43} I must concur in the result reached by the majority because of the

deference this reviewing court is required to give the trial court. I write separately

because of my concern with the cavalier attitude of the magistrate towards this

mother’s arrest for domestic violence and a substantiated report of child abuse,

obviously occurring with the child present. At the same time, the magistrate

expresses serious concern for father’s use of alcohol even though there is no


                                         -37-
Case No. 5-13-10


evidence of alcohol abuse when the child is present. I wonder whether the same

conclusions would have been reached if the roles had been reversed.

/jlr




                                      -38-